Case 1:19-md-02915-AJT-JFA Document 135 Filed 11/18/19 Page 1 of 5 PageID# 763



                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division

 IN RE: CAPITAL ONE CONSUMER                           )
 DATA BREACH SECURITY LITIGATION                       ) MDL No. 1:19md2915 (AJT/JFA)
 ______________________________________                )

 This Document Relates to ALL Cases
 ______________________________________


            REQUEST TO BE APPOINTED CO-LEAD COUNSEL FOR PLAINTIFFS

            Karen Hanson Riebel hereby respectfully submits this application for Plaintiffs’ Lead

 Counsel, pursuant to Pretrial Order #1 (ECF No. 3). Ms. Riebel requests the Court’s consideration,

 because she ably and amply meets all of the criteria for selecting Lead Counsel set out by the

 Court, has extensive professional experience in consumer data breach litigation, including Lead

 Counsel experience, and she is willing and available to commit to the time-consuming project of

 serving Plaintiffs, the Class, and the Court. Ms. Riebel is able to and will timely perform the duties

 set out in Pretrial Order #1 before the Initial Status Conference and Rule 16(b) Conference on

 January 21, 2020. Ms. Riebel is known for her ability to work cooperatively with others, both

 Plaintiffs’ and Defendants’ counsel, and is willing and able to commit resources to pursue this

 matter at an expeditious pace. Ms. Riebel is open to a Co-Lead Counsel structure, and respectfully

 suggests a three-way Co-Lead Counsel structure consisting of herself, Norman E. Siegel of Stueve

 Siegel Hanson LLP, and John A. Yanchunis of Morgan and Morgan. Each of the criteria described

 above and requested by Pretrial Order #1, is discussed below in turn.

            A) Relevant Professional Experience

            Karen Hanson Riebel, a partner with Lockridge Grindal Nauen, P.L.L.P. (“LGN”), has

 focused her practice on complex class action litigation for more than 27 years, and has been at the




 544604.2
Case 1:19-md-02915-AJT-JFA Document 135 Filed 11/18/19 Page 2 of 5 PageID# 764



 forefront of litigating data breach and data privacy cases the United States. She has or is currently

 serving in leadership roles as follows: Co-Lead Counsel for consumers in In re: Community

 Health Systems, Inc., Customer Security Data Breach Litigation (MDL 2595), No. 15-cv-222-

 KOB (N.D. Ala.), Co-Lead Counsel for financial institution plaintiffs in In re Arby’s Restaurant

 Group, Inc. Data Security Litigation, 17-00514 (N.D. Ga.), and in Greater Chautauqua Federal

 Credit Union, et al. v. Kmart Corporation, et al., No. 15-02228 (N.D. Ill.); Liaison Counsel for

 the financial institution plaintiffs and on the Plaintiffs’ Leadership Committee in In re Target

 Corporation Customer Data Security Breach Litigation, No. 14-02522-PAM (D. Minn.); Financial

 Institutions Plaintiffs’ Steering Committee in In re Home Depot, Inc., Customer Data Security

 Breach Litigation, No. 14-02583-TWT (N.D. Ga.); member of the four person Executive

 Committee for plaintiffs in In re Yahoo! Inc. Customer Data Security Breach Litigation, No. 16-

 02752 (N.D. CA); member of the Executive Committee for plaintiffs in In re: FedLoan Student

 Loan Servicing Litigation, No. 18-02833 (E.D. PA); and as a member of the Plaintiffs’ Executive

 Committees in Shores et al v. Premera Blue Cross, No. 15-01268 (D. Or.), Bellwether Community

 Credit Union v. Chipotle Mexican Grill, Inc., 17-01102 (D. Co.), Veridian Credit Union v. Eddie

 Bauer LLC, No. 17-00356 (W.D. Wa.), First Choice Federal Credit Union et al. v. The Wendy’s

 Company et al., No. 16-00506 (W.D. PA), and In re Equifax, Inc. Customer Data Security Breach

 Litigation, No. 17-02800 (N.D. GA). Ms. Riebel is also serving or served as plaintiffs’ counsel in

 Echavarria et al v. Facebook, Inc., 18-05982 (N.D. CA), In re Anthem, Inc. Data Breach, No.

 5:15-MD-02617-LHK (N.D. Cal), In re Supervalu, Inc. Customer Data Security Breach

 Litigation, MDL No. 2586 (D. Minn.), In re Ashley Madison Customer Data Breach Security




 544604.2                                         2
Case 1:19-md-02915-AJT-JFA Document 135 Filed 11/18/19 Page 3 of 5 PageID# 765



 Litigation, MDL No. 2669 (E.D. MO), Storm et al. v. Paytime, Inc., No. 14-01138-JEJ (M.D. Pa.),

 and Dittman et al. v. UPMC et al., No. GD-14-003285 (Allegheny Cty., Pa.).1

            Ms. Riebel also has extensive trial experience. For example, she was a member of the team

 of lawyers that tried the In re ICN/Viratek Securities Litigation in the Southern District of New

 York before the Honorable Kimba Wood. The case was settled for $14.5 million after the jury

 returned a partial verdict. In 1994, she spent seven months in Anchorage, Alaska, as a member of

 the trial team that secured a jury verdict for punitive damages in the amount of $5 billion for a

 mandatory punitive damages class in In re The Exxon Valdez, Case No. A89-0095-CV (D. Alaska).

 For these efforts, she, along with the other members of the trial team, was awarded the Trial

 Lawyers’ For Public Justice Trial Lawyers of the Year award in 1994. In addition, she was

 extensively involved in the administration and evaluation of the more than 50,000 claims

 submitted in that litigation.

            Lockridge Grindal Nauen, Ms. Riebel’s Minneapolis-based law firm, is one of the

 preeminent class action law firms in the country, has vast experience representing individuals,

 banks, financial institutions, shareholders, and other institutional investors in complex litigation,

 and has extensive experience litigating cases in Minnesota and across the country. LGN has over

 40 accomplished lawyers and nearly 50 members of its support staff team and will devote the

 necessary financial and other resources needed to prosecute this case.

            B) Willingness and Availability to Commit to a Time-Consuming Project

            Ms. Riebel, as noted above, has extensive experience representing consumers, patients, and

 financial institutions in litigation similar to the case at bar. Three of those cases (the Yahoo,

 Premera and CHS data breach litigations), in which Ms. Riebel was heavily involved, have


 1
     Ms. Riebel’s full biography is attached hereto as Exhibit A.


 544604.2                                           3
Case 1:19-md-02915-AJT-JFA Document 135 Filed 11/18/19 Page 4 of 5 PageID# 766



 recently concluded or settled, with excellent results for the classes in each case. As a result, this

 is a perfect time for a new, time-consuming project, and Ms. Riebel is amply situated to devote

 extensive time and resources to the matter.

            C) Ability to Work Cooperatively With Others
            The description of Ms. Riebel’s work, above, and the attached Exhibit A, highlight Ms.

 Riebel’s ability to get along and work cooperatively with her co-counsel. She is known and well-

 respected as a team player and a generous, hard-working and fair colleague, co-counsel, and

 teammate throughout the Plaintiffs’ bar. She is also well known and well respected among the

 members of the defense bar, and has demonstrated time and again her ability to fairly, efficiently

 and civilly litigate complex, multi-district litigation.

            D) Willingness to Commit Resources to Pursue the Litigation Expeditiously

            There are no financing agreements in place with respect to management and prosecution

 of Plaintiffs’ claims. LGN has the capacity to finance the litigation without specifically engaging

 any “litigation funding.” Ms. Riebel does not believe that a case of this size is served best by use

 of litigation financing devices, and that the Plaintiffs’ interests can be best pursued using this

 traditional internal financing model.

            E) Compensation Arrangements Counsel is Willing to Accept

            Ms. Riebel anticipates that, as Lead Counsel and in conjunction with any PSC appointed,

 she would submit a fee request to the Court for approval at an appropriate time after settlement or

 judgment. In accordance with Federal Rule of Civil Procedure 23, Plaintiffs’ counsel would

 submit a well-documented, well-supported fee application referencing appropriate benchmarks for

 hourly rates, including typical rates in the District and the Laffey Matrix to name just two.

            There are a number of excellent, able candidates who Ms. Riebel understands will be

 submitting applications for Lead Counsel or steering committee. Ms. Riebel, as mentioned above,


 544604.2                                           4
Case 1:19-md-02915-AJT-JFA Document 135 Filed 11/18/19 Page 5 of 5 PageID# 767



 has worked with nearly all of them and would be pleased and willing to work with any of them

 again. Ms. Riebel specifically requests that Ivy T. Ngo, of Franklin D. Azar and Associates, be

 appointed to the Plaintiffs’ Steering Committee, if the Court chooses to create one. The Court’s

 consideration of this application is appreciated.



 Dated: November 18, 2019                 By: /s/ Dale W. Pittman

                                              Dale W. Pittman, VSB#15673
                                              dale@pittmanlawoffice.com
                                              THE LAW OFFICE OF DALE W. PITTMAN, P.C.
                                              The Eliza Spotswood House
                                              112-A West Tabb Street
                                              Petersburg, VA 23803
                                              Telephone: (804) 861-6000
                                              Facsimile: (804) 861-3368

                                              Karen Hanson Riebel
                                              khriebel@locklaw.com
                                              LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                              100 Washington Avenue South
                                              Suite 2200
                                              Minneapolis, MN 55401
                                              Telephone: (612) 339-6900
                                              Facsimile: (612) 339-0981

                                    CERTIFICATE OF SERVICE

            I certify that on this 18th day of November, 2019, I filed the foregoing with the Clerk of

 Court using the Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                                 /s/ Dale W. Pittman
                                                 Dale W. Pittman




 544604.2                                            5
